UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 F ORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2012 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 GasLog Ltd. (Exact name of Company as specified in its charter) NOT APPLICABLE(Translation of Companys name into English) Bermuda(Jurisdiction of incorporation or organization) c/o GasLog Monaco S.A.M.Gildo Pastor Center7 Rue du GabianMC 98000, Monaco (Address of principal executive offices) Line Køhler Ljungdahl, Head of Legalc/o GasLog Monaco S.A.M.Gildo Pastor Center7 Rue du GabianMC 98000, Monaco Monaco Telephone: +acsimile : + (Name, Address, Telephone Number and Facsimile Number of Company contact person) SECURITIES REGISTERED OR TO BE REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: Title of Each Class Name of Each Exchange on Which Registered Common Shares, $0.01 par value per share New York Stock Exchange SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None SECURITIES FOR WHICH THERE IS A REPORTING OBLIGATION PURSUANT TO SECTION 15(d) OF THE ACT: None Indicate the number of outstanding shares of each of the issuers classes of capital or common stock as of the close of the period covered by the annual report. As of December 31, 2012, there were 62,863,166 common shares of the Companys common stock outstanding. Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes £ No S If this report is an annual or transition report, indicate by check mark if the Company is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes £ No S Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes S No £ Indicate by check mark whether the Company has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Company was required to submit and post such files).Yes £ No £ Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer S Indicate by check mark which basis of accounting the Company has used to prepare the financial statements included in this filing. U.S. GAAP £ International Financial Reporting Standards as issuedOther £ by the International Accounting Standards Board S If Other has been checked in response to the previous question, indicate by check mark which financial statement item the Company has elected to follow.Item 17 £ Item 18 £ If this is an annual report, indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No S TABLE OF CONTENTS Page ABOUT THIS REPORT ii FORWARD-LOOKING STATEMENTS ii PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 ITEM 4. INFORMATION ON THE COMPANY 28 ITEM 4.A. UNRESOLVED STAFF COMMENTS 45 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 46 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 72 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 80 ITEM 8. FINANCIAL INFORMATION 84 ITEM 9. THE OFFER AND LISTING 85 ITEM 10. ADDITIONAL INFORMATION 85 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 102 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 103 PART II 104 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 104 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 104 ITEM 15. CONTROLS AND PROCEDURES 104 ITEM 16 [RESERVED] 105 ITEM 16.A. AUDIT COMMITTEE FINANCIAL EXPERT 105 ITEM 16.B. CODE OF ETHICS 105 ITEM 16.C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 105 ITEM 16.D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 106 ITEM 16.E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 106 ITEM 16.F. CHANGE IN COMPANYS CERTIFYING ACCOUNTANT 106 ITEM 16.G. CORPORATE GOVERNANCE 107 ITEM 16.H. MINE SAFETY DISCLOSURE 107 PART III 108 ITEM 17. FINANCIAL STATEMENTS 108 ITEM 18. FINANCIAL STATEMENTS 108 ITEM 19. EXHIBITS 108 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 i ABOUT THIS REPORT In this annual report, unless otherwise indicated, references to GasLog, the Company, we, our, us or similar terms when used in a historical context refer to GasLog Ltd., or any one or more of its subsidiaries or their predecessors, or to such entities collectively. This is the first annual report that we are filing following our initial public offering and concurrent private placement which closed on April 4, 2012, and which are collectively referred to in this annual report as our IPO. FORWARD-LOOKING STATEMENTS All statements in this annual report that are not statements of historical fact are forward-looking statements within the meaning of the United States Private Securities Litigation Reform Act of 1995. The disclosure and analysis set forth in this annual report includes assumptions, expectations, projections, intentions and beliefs about future events in a number of places, particularly in relation to our operations, cash flows, financial position, plans, strategies, business prospects, changes and trends in our business and the markets in which we operate. These statements are intended as forward- looking statements. In some cases, predictive, future-tense or forward-looking words such as believe, intend, anticipate, estimate, project, forecast, plan, potential, may, should, could and expect and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. In addition, we and our representatives may from time to time make other oral or written statements which are forward-looking statements, including in our periodic reports that we will file with the SEC, other information sent to our security holders, and other written materials. Forward-looking statements include, but are not limited to, such matters as:  general liquefied natural gas (LNG) and LNG shipping market conditions and trends, including charter rates, ship values, factors affecting supply and demand, technological advancements and opportunities for the profitable operations of LNG carriers;  our ability to enter into time charters with our existing customers as well as new customers;  our contracted charter revenue;  our customers performance of their obligations under our time charters and other contracts;  the effect of the worldwide economic slowdown;  future operating or financial results and future revenues and expenses;  our future financial condition and liquidity;  our ability to obtain financing to fund capital expenditures, acquisitions and other corporate activities, funding by banks of their financial commitments, and our ability to meet our obligations under our credit facilities;  future, pending or recent acquisitions of ships or other assets, business strategy, areas of possible expansion and expected capital spending or operating expenses;  our expectations relating to dividend payments and our ability to make such payments;  our ability to enter into shipbuilding contracts for newbuildings and our expectations about the availability of existing LNG carriers to purchase, as well as our ability to consummate any such acquisitions;  our expectations about the time that it may take to construct and deliver newbuildings and the useful lives of our ships;  number of off-hire days, drydocking requirements and insurance costs;  our anticipated general and administrative expenses;  fluctuations in currencies and interest rates;  our ability to maintain long-term relationships with major energy companies;  expiration dates and extensions of charters; ii  our ability to maximize the use of our ships, including the re-employment or disposal of ships no longer under time charter commitments;  environmental and regulatory conditions, including changes in laws and regulations or actions taken by regulatory authorities;  requirements imposed by classification societies;  risks inherent in ship operation, including the discharge of pollutants;  availability of skilled labor, ship crews and management;  potential disruption of shipping routes due to accidents, political events, piracy or acts by terrorists;  potential liability from future litigation; and  other factors discussed in Item 3. Key InformationD. Risk Factors of this annual report. Many of these statements are based on our assumptions about factors that are beyond our ability to control or predict and are subject to risks and uncertainties that are described more fully in Item 3. Key InformationD. Risk Factors of this annual report. Any of these factors or a combination of these factors could materially affect future results of operations and the ultimate accuracy of the forward-looking statements. Factors that might cause future results to differ include, but are not limited to, the following:  changes in law, governmental rules and regulations, or actions taken by regulatory authorities;  changes in economic and competitive conditions affecting our business;  potential liability from future litigation;  length and number of off-hire periods and dependence on affiliated managers; and  other factors discussed in Item 3. Key InformationD. Risk Factors of this annual report. We caution that these and other forward-looking statements included in this annual report represent our estimates and assumptions only as of the date of this annual report and are not intended to give any assurance as to future results. Many of the forward-looking statements included in this annual report are based on our assumptions about factors that are beyond our ability to control or predict. Assumptions, expectations, projections, intentions and beliefs about future events may, and often do, vary from actual results and these differences can be material. The reasons for this include the risks, uncertainties and factors described in Item 3. Key InformationD. Risk Factors of this annual report. As a result, the forward-looking events discussed in this annual report might not occur and our actual results may differ materially from those anticipated in the forward-looking statements. Accordingly, you should not unduly rely on any forward-looking statements. We undertake no obligation to update or revise any forward-looking statements contained in this annual report, whether as a result of new information, future events, a change in our views or expectations or otherwise. New factors emerge from time to time, and it is not possible for us to predict all of these factors. Further, we cannot assess the impact of each such factor on our business or the extent to which any factor, or combination of factors, may cause actual results to be materially different from those contained in any forward-looking statement. iii PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The following table presents selected consolidated financial and other data of GasLog Ltd. for each of the five years in the five-year period ended December 31, 2012. The selected consolidated financial data of GasLog Ltd. as of December 31, 2011 and 2012, and for the years ended December 31, 2010, 2011 and 2012, is a summary of and is derived from our audited consolidated financial statements and notes thereto included in Item 18. Financial Statements. The selected consolidated financial data as of December 31, 2009 and 2010, and for the years ended December 31, 2008 and 2009, is a summary of and is derived from our audited consolidated financial statements which are not included in this annual report. The selected consolidated financial data as of December 31, 2008 is a summary of and is derived from our unaudited consolidated financial statements which are not included in this annual report. Our consolidated financial statements are prepared and presented in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board, or the IASB. This information should be read together with, and is qualified in its entirety by, our consolidated financial statements and the notes thereto included in Item 18. Financial Statements. You should also read Item 5. Operating and Financial Review and Prospects. 1 Year Ended December 31, 2008 2009 2010 2011 2012 (in thousands of U.S. dollars, except share and per share data) STATEMENT OF INCOME Revenues $ 8,134 $ 8,528 $ 39,832 $ 66,471 $ 68,542 Vessel operating and supervision costs (3,193 ) (3,056 ) (8,644 ) (12,946 ) (14,646 ) Depreciation of fixed assets (96 ) (126 ) (6,560 ) (12,827 ) (13,065 ) General and administrative expenses (7,487 ) (6,241 ) (11,571 ) (15,997 ) (20,410 ) (Loss)/profit from operations (2,642 ) (894 ) 13,056 24,701 20,421 Financial costs (32 ) (72 ) (5,046 ) (9,631 ) (11,669 ) Financial income 360 52 121 42 1,174 Loss on interest rate swaps    (2,725 ) (6,783 ) (Loss)/gain on financial investments (23,614 ) 4,689    Share of profit of associate 645 635 1,460 1,312 1,078 Gain on disposal of subsidiaries    25  Total other (expense)/income (22,641 ) 5,304 (3,465 ) (10,978 ) (16,200 ) (Loss)/profit for the year $ (25,283 ) $ 4,409 $ 9,591 $ 13,723 $ 4,221 (Loss)/profit attributable to owners of the Group $ (25,283 ) $ 4,409 $ 9,849 $ 14,040 $ 4,221 Loss attributable to non-controlling interest $  $  $ (258 ) $ (317 ) $  (Loss)/earnings per share, basic and diluted $ (0.71 ) $ 0.12 $ 0.25 $ 0.36 $ 0.07 Weighted average number of shares, basic 35,700,000 35,700,000 35,700,000 35,837,297 56,093,775 Weighted average number of shares, diluted 35,700,000 35,700,000 39,101,496 39,101,496 56,695,519 Dividends declared per share $  $  $ 0.44 $ 0.22 $ 0.11 As of December 31, 2008 2009 2010 2011 2012 (in thousands of U.S. dollars, except share and per share data) STATEMENT OF FINANCIAL POSITION DATA Cash and cash equivalents $ 5,477 $ 7,240 $ 23,270 $ 20,093 $ 110,978 Short-term investments     104,674 Investment in associate 7,103 7,113 7,003 6,528 6,856 Tangible fixed assets 191 475 450,265 438,902 426,880 Vessels under construction 201,427 246,445 18,700 109,070 217,322 Total assets 237,956 277,924 512,005 607,013 908,768 Loanscurrent portion  4,191 22,640 24,277 25,753 Loansnon-current portion 160,156 170,869 287,597 256,788 228,515 Share capital 382 391 391 391 629 Equity attributable to owners of the Group 65,599 91,017 171,733 290,414 603,210 Non-controlling interest   9,199   Total equity 65,599 91,017 180,932 290,414 603,210 2 Year Ended December 31, 2008 2009 2010 2011 2012 (in thousands of U.S. dollars, except share and per share data) CASH FLOW DATA Net cash (used in)/from operating activities $ (1,884 ) $ 134 $ 25,633 $ 27,001 $ 24,918 Net cash used in investing activities (210,449 ) (32,167 ) (212,806 ) (86,464 ) (212,621 ) Net cash from financing activities 202,734 33,796 203,203 56,286 278,811 Year Ended December 31, 2008 2009 2010 2011 2012 (in thousands of U.S. dollars, except share and per share data) FLEET DATA Number of managed ships at end of period 8 8 14 14 14 Average number of managed ships during period 8.0 8.0 10.3 14.0 14.0 Number of owned ships at end of period   2 2 2 Average number of owned ships during period   1.0 2.0 2.0 Average age of owned ships (years)   0.5 1.5 2.5 Total calendar days for owned fleet   372 730 732 Total operating days for owned fleet   372 730 732 (1) Gives effect to the 238-for-1 share split effected on March 13, 2012. Of the total $17.25 million, $8.5 million and $6.9 million dividends declared, respectively, during the years ended December 31, 2010, 2011 and 2012, $16.77 million, $0.77 million and $6.9 million, respectively, was paid in cash and the remainder was contributed to the capital of the Company by our existing majority shareholder. Consists of our 25% ownership interest in Egypt LNG Shipping Ltd. or Egypt LNG. Includes delivered vessels (including drydocking component of vessel cost) as well as office property and other tangible assets, less accumulated depreciation. See Note 5 to our consolidated financial statements included elsewhere in this annual report. Presentation of fleet data does not include newbuildings on order during the relevant periods. The data presented regarding our owned fleet includes only our wholly owned ships, the GasLog Savannah and the GasLog Singapore delivered prior to December 31, 2012 . The data presented regarding our managed fleet includes our owned fleet as well as ships owned by BG Group plc or BG Group and Egypt LNG that are operating under our management. 3 B. Capitalization and Indebtedness The following table sets forth our capitalization as of December 31, 2012: This information should be read in conjunction with Item 5. Operating and Financial Review and Prospects, and our consolidated financial statements and the related notes thereto included elsewhere in this annual report. As ofDecember 31, 2012 (in thousandsof U.S. dollars) Debt: Loanscurrent portion $ 25,753 Loansnon-current portion $ 228,515 Total debt $ 254,268 Equity attributable to shareholders: Share capital $ 629 Contributed surplus 621,879 Reserves (11,081 ) Accumulated deficit (8,217 ) Total equity attributable to shareholders $ 603,210 Total capitalization $ 857,478 (1) All of our indebtedness is secured by mortgages on our owned ships. Debt presented does not include borrowings we expect to make under our undrawn loan agreements aggregating $1.13 billion to fund a portion of the contract prices of six of our eight newbuildings, the GasLog Shanghai and the GasLog Santiago , of which $0.14 billion was drawn in January 2013 and $0.14 billion was drawn in March 2013 to finance the delivery of the GasLog Shanghai and the GasLog Santiago , respectively. Borrowings under the undrawn facilities will be drawn upon delivery of the ships, which is scheduled for various dates between 2013 and 2015, and will be secured by mortgages on the ships. See Item 5. Operating and Financial Review and Prospects
